ROSSMAN, J.,
dissenting.
This is no way to treat a grandfather and, perhaps more significantly, this is no way to treat a grandchild when a trial court has previously determined that it is in that child’s best interests to maintain a visitation relationship with his grandfather.
*555For the first time, this court is faced with the question of whether a biological grandfather with established visitation rights can have those rights nullified purely on the basis of a stepparent’s subsequent adoption of the child. The majority relies on Mickey v. Beinhauer, 100 Or App 529, 532, 786 P2d 1317, rev den 310 Or 121 (1990), in which the issue was “whether the legislature intended that a natural paternal grandparent be able to petition for grandparent visitation rights under ORS 109.121 after the parental rights of the natural father, the grandparent’s son, have been terminated.” 100 Or App at 531.Weheld only that a grandparent’s right to petition for visitation rights under ORS 109.121 was abolished when the parent’s rights were terminated. We did not hold that a grandparent cannot enforce an existing visitation order when the grandchild is subsequently adopted by a stepparent.
It is strange to hold that ORS 109.041, which does no more than define the general effect of adoptions, bars a trial court from enforcing grandparent visitation rights that are in the best interests of the child. I cannot believe that ORS 109.041, enacted in 1953, was intended to have such a devastating effect on the grandparent rights statute, ORS 109.121, which was enacted in 1979. The majority’s holding is all the more questionable in the light of ORS 109.119, which provides that “[a]ny person * * * who has established emotional ties creating a child-parent relationship” may petition for visitation rights and be granted those rights if it is “in the best interest of the child.” ORS 109.119(1). (Emphasis supplied.) That statute, enacted in 1985, is an obvious exception to the rigid rule of ORS 109.041 and exemplifies the Oregon Legislature’s recognition that the maintenance of certain relationships is important to a child’s healthy development.
ORS 109.041(l)(b) tells us that an adoption cuts off a biological parent’s rights, but it does not require us to obliterate a child’s entire family background. Neither does it tell us that there are exceptions to its rule, yet even the majority acknowledges that exceptions do exist. 114 Or App at 552 n 2. Here, a grandfather has established a legally enforceable right to visit his grandchild, and the trial court has determined that a stepfather’s subsequent adoption should not cut off that right, because this particular grandparent-*556grandchild relationship is important to the well-being of this particular child. That determination should be treated with the utmost deference.
Because I believe that the trial court should be affirmed, I dissent.1

 I have no quarrel with the generic, as opposed to “clever,” prose that is characteristic of most appellate opinions and, in that regard, I accept Judge De Muniz’ concurrence. However, to set the record straight, it cannot be said that I have failed to consider the relevant statutes. Having applied those statues, and having concluded that they require us to focus on the best interests of the child, I have simply reached a different result. That is not a surprising event when the court is called upon to interpret a statute with human, as well as legal, implications.
Addressing the other matter raised by the concurrence, it should be noted that ORS 109.119 applies to grandparents and non-grandparents alike. Indeed, petitioner may seek visitation rights under ORS 109.119(5), regardless of the majority’s holding that he is no longer a grandfather. The statute provides:
“(5) Notwithstanding subsection (1) of this section, a person who has maintained an ongoing personal relationship with substantial continuity for at least one year, through interaction, companionship, interplay and mutuality may petition the court having jurisdiction over the custody, placement, guardianship or wardship of that child, or if no such proceedings are pending, may petition the court for the county in which the minor child resides, for an order providing for reasonable visitation rights. If the court determines from clear and convincing evidence that visitation is in the best interests of the child and is otherwise appropriate in the case, the court shall grant visitation to the person having the relationship described in this subsection.” (Emphasis supplied.)